DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slivka (EP 929,409) and further in view of Takahashi (JP 10-6406) and Fukuhara (JP 2003-326923). 
As best depicted in Figure 1, Slivka teaches a tire construction comprising a wide belt layer 52 and a narrow width belt layer 34 (combination of layers defines claimed intersecting belt) and a reinforcing layer or extension 48 at respective ends of said belt layers.  It is further evident from Figure 1 that (a) a widthwise inner end of reinforcing layer 48 is axially inward of a widthwise outer end of said narrow width belt layer and (b) a widthwise outer end of said reinforcing layer is axially between a widthwise outer end of said narrow width belt layer and said wide belt layer.  The respective layers in Slivka are all described as “circumferentially extending breaker layers” and as such, it appears that said layers are formed with cords inclined at “substantially the same angle”.  In such an instance, however, Slivka is silent with respect to the cords materials in respective layers.

Lastly, regarding claim 6, it is known to use lower melting point materials in a sheath portion, as compared to a core portion, since a sheath portion is provided to melt and engage with a surrounding rubber matrix.  Fukuhara provides one example of a tire construction having a core/sheath construction in which materials demonstrating different melting points in accordance to the claimed invention are adjacent one another.      
Regarding claim 7, cord angles less than 30 degrees are consistent with well-known and conventional cord angles in tire belt layers.    
With respect to claims 8 and 9, Figure 1 generally depicts a wide belt layer having a larger width than each of the narrow width belt layer and the reinforcing layer.  One of ordinary skill in the art at the time of the invention would have found the claimed axial spacing obvious since (a) the claims are directed to absolute dimensions and it is well taken that tire dimensions vary as a function of the tire size and ultimately the intended use of the tire and (b) the claims 
As to claims 10-15, Slivka teaches the inclusion of at least three circumferentially extending breaker layers (Column 4, Lines 30-45).  In such an instance, respective reinforcing layers are included within Slivka’s characterization of “breaker layers”.  When including three additional “breaker layers” (as characterized by Slivka) in the exemplary tire in Figure 2 of Slivka, respective reinforcing layers would in fact be positioned between a 2nd and 3rd belt layer.  In such an instance, the language “composed of” fails to exclude the presence of a second belt layer in the modified belt assembly of Slivka detailed above.  More particularly, a radially innermost reinforcing layer in such a tire would be arranged between a first and second belt layer (full width layers) as well as being arranged between a first and third belt layer (full width belt layers).  Essentially, any combination of full width belt layers can be viewed as the claimed “intersecting belt”.                
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 1, 2021